LONGYEAR, District Judge.
The foregoing views of the register as to what constitutes the evidence of election of an assignee by creditors, and as to the legal right of a creditor to refuse to sign the certificate of an election after having orally voted to do so, are concurred in and approved.
As to the objections to the confirmation of the choice of assignee as certified, it is sufficient to observe: First. Throwing out the vote of Grossteick. who is charged with having voted corruptly, there still remains an unquestioned majority in number and amount in favor of the person certified as chosen; and it is well settled that the court will not send a case back for a new election when it is not apparent that a different' result would or might be thereby attained. Second. Nothing appears upon the face of the proceedings, and no evidence is adduced to support the charges of undue influence in the election, on the part of the bankrupts, or as to the alleged unfitness of the person chosen. The objections are therefore overruled.
It results, that upon the acceptance of the trust by the person chosen, the choice of as-signee in this matter, as certified, must be approved and confirmed.